The opinion of the court was delivered, by
Agnew, J.
There is nothing in the first assignment of error. A deed proved or acknowledged in the manner provided by law is entitled to be received in evidence, though it never has been recorded. This has been the established practice ever since McDill v. McDill, and Hamilton v. Galloway, 1 Dall. 63, 93; see also Jones v. Porter, and Kelly v. Dunlap, 3 Penna. R. 132, 136. Nor is it necessary to prove the handwriting of the magistrate. His certificate is primá facie evidence of his authority and his signature: Goddard v. Gloninger, 5 Watts 219. This is ancient and common practice.
We find nothing in this case conflicting with Aurand v. Shaffer, 7 Wright 363 ; Gault v. Saffin, 8 Wright 307; or Barringer v. Stiver, 13 Wright 129, nor does it require any modification of the doctrine of those cases that the property of a married woman *77acquired by purchase after marriage requires to be shown clearly to have been paid for out of her separate estate. In those cases the contest was directly between the creditors, or some one representing their rights, and the wife. But here the contest is between the creditors and a purchaser at sheriff’s sale under a mortgage given by a purchaser from the wife, neither of whom had any actual notice of the husband’s rights. The question is, therefore, whether there is anything upon the record of the wife’s purchase to put them upon notice. The deed to her was for property which had never been the husband’s, but came from a stranger. Her title had passed out of her into a stranger long before the judgment against her husband under which the defendant claimed, was entered. The purchaser from her had mortgaged it to a second party, and it was finally sold under the mortgage to a third. These persons stood in the attitude of bona fide purchasers for value, and in order to affect them we must hold that a deed from a stranger to a wife is presumptively for the use of the husband. This would be going far beyond the doctrine of the cases cited. In a direct contest between the creditors and the wife, we hold her to strict proof, but in a contest with others who have purchased for a valuable consideration, a title appearing on the face of the deed is not to be disregarded, without proof of circumstances which ought to have put the purchaser from the wife and his alienees upon their guard against the husband’s creditors.
The judgment is affirmed.